Title: James Cornick to James Madison, 27 January 1832
From: Cornick, James
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Norfolk
                                
                                January the 27th 1832
                            
                        
                        I take the liberty of making a few enquires of you relative to a claim it is believed our family have for the
                            revolutionary services of my father Lemuel Cornick, who from all the information to be gathered upon that subject, was one
                            of those active partisans who got on board the French fleet off Cape Henry, near his residence and Piloted them into and
                            up the Cheasapeak and from that place to Rode Island and was on board the Admiral ship, and to be entitled to the Rank and
                            pay of a Lieutenant of the Navy during the war; that he actively served his Country during that glorious struggle, could a
                            few years ago have been established beyond a doubt, but death has removed all the persons who were acquainted with the
                            facts; and that my father made claim for his services (which possibly would not have been done had he not suffered so
                            severely in pecuniary affairs) through some person after peace, in whose hands he placed all his papers, and from the best
                            information to be gathered believed to be yourself, while a practitioner of the Law, and that
                            you may now have those papers amongst your great mass of Old papers, or if you can in any way through some light upon the
                            subject, you will Sir much oblige one who would not think of troubling you with such business if to be got from any other
                            source; if Sir my Old friend Jas. Murry Esqr. is with you, as I have heard he was, he possibly
                            can throw some light upon the subject, as I have frequently heard him say he was the Linguister on board, and to whom I am well acquainted while in the Liverpool trade for many years, and lately in command of
                            the Ships Jefferson, and Madison belonging to this place and Petersburg and now at this place, where I beg you will please
                            direct to me.
                        I must now beg to assure you it is with great reluctance I make this enquiry, for fear of giving trouble in
                            your advanced age and retirement. I conclude by joining with the mass of my Countrymen, particularly of this my native
                            State for your health and happiness is respectfully the prayer of your Most Obd. & Humble Servant
                        
                            
                                James Cornick
                            
                        
                    